Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 11/17/2021. 
Claims 1 and 15 are pending.
Response to Arguments

Applicant's arguments with respect to amended claims and originally presented claims have been fully considered but they are moot in view of the new grounds of rejection. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 20190320195 A1) in view of Chien et al (US 20120195368 A1) and Lee et al (US 20080175322 A1).
             Regarding claim 1 and 15, Lim discloses a method of decoding/encoding a motion vector [e.g. FIG. 10-11/ FIG. 7-9], the method comprising: obtaining information [e.g. FIG. 12; S1210] indicating a particular motion vector 
              It is noted that Lim differs to the present invention in that Lim fails to disclose the detail of the candidate block.
              However, Chien teaches the well-known concept of when the motion vector of the first prediction motion vector candidate block is unavailable [e.g. FIG. 5; 124], determining a default motion vector from default motion vector candidates according to a priority and determining the default motion vector as the prediction motion vector of the current block [e.g. [0057 and 0089]; replacing the unavailable motion vector with a default motion vector].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify video coding system disclosed by Lim to exploit the well-known inter prediction decoding technique taught by Chien as above, in order to provide improved video coding efficiency [See Chien; [0004]].
            It is noted that Lim and Chien fail to explicitly disclose detail of determining the position of the first candidate position.
            However, Lee teaches the well-known concept of a position of a candidate block [e.g. FIG. 4; corresponding block 42] is determined based on the first motion vector resolution [e.g. fractional pixel resolution] indicated by the information from bitstream [e.g. FIG. 13; MV information from bitstream].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify video coding system disclosed by Lim to exploit the well-known inter prediction .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wittmann et al (US 20100135398 A1).
LAROCHE et al (US 20150264390 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ZHUBING REN/Primary Examiner, Art Unit 2483